Title: To James Madison from Charles Pinckney and James Monroe, 25 May 1805
From: Pinckney, Charles,Monroe, James
To: Madison, James


Private and confidentialDear Sir.
Madrid May 25th. 1805
The subject in which we have been engaged, is so fully before you in our publick communications, that there remains only one point for us to make any remarks on to you in a private one; that is, what will be best for our government to do in the present unexpected and disagreable business. We do presume that it will be impossible to leave it in its present state. The injuries which our people have received, and the insults offered to our government by that of Spain seem to forbid it. Besides it is presumeable that the course the affairs may take, considering all circumstances, does not leave it altogether to our option whether we will leave it in its present state or not. If we shewed a willingness to submit to these injuries and insults it may be inferred that the combination against us may gain strength, and its pretentions in all the objects to which they extend increase. What the object of Spain is is sufficiently seen. It is most certain that she never will pay one farthing of cash on any account whatever, however just, that she can avoid, as it likewise is that she never will cede one foot of territory otherwise than by compulsion, or relinquish any of her pretentions to that which we are justly intitled. It is in our opinion equally certain that France will be indifferent to the quarrel, and even foment it on the part of Spain while she entertains a hope of profiting by it. To the commencement of this negotiation or about that time, her hope of deriving some advantage from the controversy was sanguine; even at the present time it is far from being otherwise. Whether a pecuniary advantage is the only object of France in the business we cannot say. Some think otherwise and attribute to the person at the head of that government schemes of much greater extent and danger towards our government and country, to which this controversy will be made hereafter the pretext, in case other things success with him. Our opinion is that her object so far is a financial one. What it may be hereafter may depend on circumstances. We also think that she has been drawn into the business at the instigation of Spain. But in all cases in which these powers act in concert, altho’ they respect the concerns of Spain alone, France becomes immediately the principal and Spain a secondary party. Of course the interests of Spain become secondary those of France primary, in all questions involved in the business. Be the policy of France either of the one or other character above described, in this affair, the course which it appears proper for us to pursue the same. In either case we are decidedly of opinion that the most decisive measures should be taken. If a deep policy is at the bottom of her measures, which harbours the design and waits the opportunity of doing us great injury, the most decisive we are the better the prospect of defeating it. If it is an inferior financial object only, the more certain the abandonment of it will be, when it is seen clearly that it is not likely to succeed. So that in either view the more bold and decisive the measures to be taken the better; as the project was deliberately undertaken, and of course in the hope and belief of success, it will be pursued with equal system while any hope remains. The foundation of that hope was in our opinion a confidence entertained by that government that we would yield to the pressure from France; that we would rather pay money and a considerable Sum than hazard our pacifick system, the profits of our neutrality &c: Estimating every thing by the standard of military glory they know of none other, and for that and many other reasons dispise and hate the principles and career of our government; and those who administer it. But what are the measures which ought to be pursued? There are two modes of acting, one which shuns the ground on which France has stood, indeed gives it up to her, the other which covers the whole ground which belongs to us. If the first is pursued we abandon of course & for ever French spoliations, and the injuries from the suppression of the deposit, we give up to her West Florida, and allow her to fix her price, in case of sale, on it, and East Florida. In that case we are to counteract these pretentions by taking possession of the territory on the Rio Bravo or some other on that side to menace Mexico. No other mode occurs by which we can counteract the policy in question, and we are inclined to think that this would prove a less effectual one, and by shrinking before France and inviting her pressure be apt to draw her on into greater compromitment, and produce worse consequences to the United States. We are therefore of opinion that it will be best to adopt the latter course, to take possession of both the Floridas; and of the whole country west of the Mississippi to the Rio Bravo; unless it should be thought better to rest at the Collorado; tho’ we think the broader the ground taken the better. In this view all the Spanish ports should be broken up within those limits. On that ground we might negotiate. The refusal to pay for the suppression of the deposit, and for Spanish spoliations would justify taking possession of East Florida. The refusal to compromise the affair of the western limits, of French spoliations and West Florida, gives us a fair right at least to take what belongs to us. France ought to be satisfied with the high respect shewn to her, in the negotiation, by our last propositions. It enables her to withdraw from the controversy, if she is so disposed, with honor; since when our government acts on the failure of the negotiation, incurs new and heavy expenses, the state of things is changed and new demands arise. If our conduct in those propositions is approved, or even should it be thought that we had conceded too much, still they form a basis, and a wider one in the latter view to prove our moderation to Spain and respectful attention to France. The pretentions of the latter may be considered as completely Satisfied by the offer made and refusal of it, on the distinction above taken. These are concisely our sentiments on this subject, for we have not time to enlarge on it. To give complete effect to such a plan the boldest and most decisive councils should appear in the measures which we take. Nothing like a spirit of compromise or apprehension of the consequences should be seen. The destiny of the new World is in our hands, it is so considered by Europe, and in marking any limits to our course, in such a movement, it should appear to proceed in a consciousness of that fact, from a spirit of moderation, of justice, and love of peace, not from the dread of any power, and in any view of the consequences. Such a course of proceeding we think more likely to succeed than any other; and should it succeed it will not fail to pruduce [sic] its effect in our relation with all the possessions of European powers in our quarter. The measures which have been heretofore taken in emergencies will doubtless be suitable in the present one, such as the submission of a great body of troops, and a considerable sum of money to the disposition of the President, especially in the quarters most imposing on Spain. However it is not necessary for us to go into such details, Securing the cause of free govt. and Mankind, by placing at the head and in the chief command men who are ardent in it, the more party distinctions are lost sight of in so great an exertion, the better the effect will probably be at home and abroad. It is to be hoped and even presumed, that a dicisive policy, like the above, would terminate the business without war, without an increase of regular force, and without much or even any expence, for it has been repeated to us by authority deserving much attention, that the tone and conduct of this government on this occasion, is founded on representations from Mr. Yrujo, which are constantly repeated that they risk nothing by denying all our claims. We know that copies of his letters have been sent to the French government. We send you a copy of a letter which we have just received from General Armstrong which contains some very interesting remarks on this Subject. We are Dear Sir, with great respect and esteem very sincerely your very Obt. Servts.
Charles pinckneyJas. Monroe
